UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-32971 FOX CHASE BANCORP, INC. (Exact name of registrant as specified in its charter) United States 33-1145559 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4390 Davisville Road, Hatboro, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(215) 682-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each className of each exchange on which registered Common Stock, par value $0.01 per shareNasdaq Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whetherthe registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes NoX Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer []Accelerated Filer [] Non-Accelerated Filer []Smaller Reporting Company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes NoX The aggregate market value of the voting and non-voting common equity held by nonaffiliates as of June30, 2009 was approximately $48.7 million.Solely for purposes of thiscalculation, the shares held by Fox Chase MHC and the directors and officers of the registrant are deemed to be affiliates. The number of shares outstanding of the registrant’s common stock as of March 3, 2010 was 13,609,187. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE This Form 10-K/A is being filed by Fox Chase Bancorp, Inc. to correct the box checked on the cover page to indicate that the Company is a smaller reporting company.The Company erroneously indicated it was an accelerated filer on the cover page of the Form 10-K filed with the Securities and Exchange Commission on March 12, 2010.There were no other changes to the Form 10-K. 2 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES The financial statements required in response to this item are incorporated by reference from Item8 of this Report. All financial statement schedules are omitted because they are not required or applicable, or the required information is shown in the consolidated financial statements or the notes thereto. Exhibits Exhibit No Description Incorporated by Reference to Engagement Letter by and between Fox Chase MHC, Fox Chase Bancorp, Inc., Fox Chase Bank and Stifel, Nicolaus & Company, Incorporated as marketing agent Form 10-K for the year ended December 31, 2009 as filed on March 12, 2010 Engagement Letter by and between Fox Chase MHC, Fox Chase Bancorp, Inc., Fox Chase Bank and Stifel, Nicolaus & Company, Incorporated as records management agent Form 10-K for the year ended December 31, 2009 as filed on March 12, 2010 Plan of Conversion and Reorganization Form 8-K as filed on March 10, 2010 Charter of Fox Chase Bancorp, Inc. Form S-1 (Registration No. 333-134160), as amended, as filed on May 16, 2006 Bylaws of Fox Chase Bancorp, Inc. Form 8-K as filed on March 10, 2010 Stock Certificate of Fox Chase Bancorp, Inc. Form S-1 (Registration No. 333-134160), as amended, as filed on May 16, 2006 *Form of Fox Chase Bank Employee Stock Ownership Plan and Trust Agreement Form S-1 (Registration No. 333-134160), as amended, as filed on May 16, 2006 *Fox Chase Bank 401(k) Profit-Sharing Plan and Trust Form S-1 (Registration No. 333-134160), as amended, as filed on May 16, 2006 *Employment Agreement between Thomas M. Petro, Fox Chase Bancorp, Inc. and Fox Chase Bank, as amended and restated Form 10-K for the year ended December 31, 2008 as filed on March 12, 2009 *Employment Agreement between Jerry D. Holbrook, Fox Chase Bancorp, Inc. and Fox Chase Bank, as amended and restated Form 10-K for the year ended December 31, 2008 as filed on March 12, 2009 *Employment Agreement between Keiron G. Lynch, Fox Chase Bancorp, Inc. and Fox Chase Bank, as amended and restated Form 10-K for the year ended December 31, 2008 as filed on March 12, 2009 *Employment Agreement between Roger S. Deacon, Fox Chase Bancorp, Inc. and Fox Chase Bank Form 10-K for the year ended December 31, 2008 as filed on March 12, 2009 *Employment Agreement between Michael S. Fitzgerald, Fox Chase Bancorp, Inc. and Fox Chase Bank Form 10-Q for the quarter ended September 30, 2009 as filed on November 6, 2009 *Fox Chase Bank Executive Long-Term Incentive Plan Form S-1 (Registration No. 333-134160), as amended, as filed on May16, 2006 *Fox Chase Bank Employee Severance Compensation Plan, as amended and restated Form S-1 (Registration No. 333-134160), as amended, as filed on May 16, 2006 *Fox Chase Bancorp, Inc. 2007 Equity Incentive Plan Definitive Proxy Statement as filed on April 12, 2007 *Fox Chase Bancorp, Inc. Executive Incentive Compensation Plan Form 10-K for the year ended December 31, 2009 as filed on March 12, 2010 List of Subsidiaries Form 10-K for the year ended December 31, 2009 as filed on March 12, 2010 Consent of KPMG LLP Form 10-K for the year ended December 31, 2009 as filed on March 12, 2010 Rule 13a-14(a)/15d-14(a) Certification of Chief Executive Officer Rule 13a-14(a)/15d-14(a) Certification of Chief Financial Officer 32 Section 1350 Certification of Chief Executive Officer, Chief Financial Officer and Chief Accounting Officer *Management contract or compensatory plan or arrangement 3 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOX CHASE BANCORP, INC. Date April 7, 2010 By: /s/Thomas M. Petro Thomas M. Petro President and Chief Executive Officer (Duly Authorized Representative)
